ORDER
PER CURIAM.
The Treasurer of the State of Missouri as Custodian of the Second Injury Fund appeals from the Labor and Industrial Relations Commission award of compensation to Kenneth Edson for total and permanent disability. On appeal, the Second Injury Fund argues that the Commission erred in finding Edson was permanently and totally disabled due to the combination of Edson’s June 5, 2001 work injury and his preexisting conditions because there was not sufficient competent and substantial evidence to support the award.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).